 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDSan Diego Newspaper Web Pressmen's Union No.48TRIAL EXAMINER'S DECISIONand San DiegoTypographical Union No. 221 (Pub-lishers'Offset,Inc.) and Jones,Jones and JonesSan Diego Stereotypers'Union No. 82(Publishers'Offset,Inc.) and Jones,Jones and JonesSan Diego Newspaper Web Pressman's Union No. 48and San Diego Typographical Union No. 221; andSan Diego Stereotypers'Union No. 82(Publishers'Offset,Inc.) and International Union of Dectrict 50,Allied & Technical Workers of the U.S. & Canada.Cases 21-CC-1316, 21-CP-257, 21-CC-1318, 21-CP-260, and 21-CC-1319April 18, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOOn December 14, 1971, Trial Examiner StanleyGilbert issued the attached Decision in this proceed-ing. Thereafter, Respondents filed exceptions and asupporting brief, and Intervenor Publishers' Offset,Inc., filed an answering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecisionin light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondents, San Diego Newspaper Web Pressmen'sUnion No. 48; San Diego Typographical Union No.221; and San Diego Stereotypers' Union No. 82, theirofficers,agents, and representatives, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.' In finding that Respondent violated Section g(bx4)(B) by picketing Pub-lishers'Offset,we rely on the fact that said picketing was, at leastin part,conducted in furtherance of Respondents'primary dispute with NorthShores PublishingCorporation.2 In agreeing with the Trial Examiner thatGeneralExtrusionCompany,Inc., 121 NLRB1165, applies to a question of contract bar and is notapplicable to the instant case,we also notethat in anyevent theholding ofthat case would not renderinvalidany election or resulting certificationSTATEMENT OF THE CASESTANLEY GILBERT.Trial Examiner:Based on charges filedby Jones, Jones and Jones, in Cases21-CC-1316 and 21-CP-257, onJune 9,1971, charges filed by Jones, Jones andJones in Cases 21-CC-1318 and 21-CP-260 on June 15,1971, and the charge in Case21-CC-1319 filedon June 15,1971, byInternational Union of District 50, Allied & Tech-nicalWorkers of the U.S. & Canada,hereafter referred toas District 50, the consolidated complaint herein was issuedon June 29, 1971.The complaint alleges that Respondents,herein referred to as Pressmen,Typographers, and Stereo-typers, violated Section 8(b)(4)(i)and (iiXB)of the Act andSection 8(b)(4Xi) and(ii)(C) of the Act as well as Section8(bX7)(B)of the Act.Respondents by their answer deny that they committedthe unfair labor practices alleged in said complaint and setforth two affirmative defenses.Pursuant to notice,a hearingwas held in San Diego,California, on July 20-23 and229,1971, before this TrialExaminer. On October 13, 1971, briefs were received fromtheGeneral Counsel,the Intervenor and Respondentswhich have been carefully considered.iUpon the entire record 2 in this proceeding and from myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACTITHE BUSINESSESOF THE EMPLOYERS INVOLVED HEREINPublishers' Offset, Inc., hereinafter referred to as Pub-lishers' Offset, is a California corporation with its principaloffice and plant in San Diego, California, where it has, sinceon or about May 1, 1971, been engaged in the printing ofnewspapers, catalogues, circulars, fliers, and other mate-rials.During the calendar year commencing on or aboutMay 1, 1971, Publishers' Offset in the course and conductof its business operations has purchased and received, andwill purchase and receive, paper and paper products valuedin excess of $50,000 from suppliers located outside the Stateof California.Publishers' Offset is, and at all times material herein hasbeen, an employer engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act, a person within the meaning of Section8(b)(4Xi) and (ii) of the Act, and an employer within themeaningof Section 8(b)(4Xi) and (ii)(B) of the Act.Three other entities were involved in this proceeding inlitigating the unfair labor practices and the affirmative de-fenses,North Shores Sentinel, North Shores PublishingCorporation, and NTS Development Corporation. With re-spect to North Shores Sentinel and North -Shores PublishingCorporation, the complaint alleges and it is found as forlows:iBy letter datedNovember 9,1971, Respondents,in effect,filed a supple-mental brief.Thereafter, General Counsel filed a motion to quashRespon-dents'aforesaid letter(pointing out that it wasuntimely filed) to whichRespondents filed their opposition.While it appears that General Counsel'smotion is well-founded,it is notedthat the TrialExaminer has long beenaware of the casecited byRespondents in said letter,and, if he believed itto be applicable to theissues herein, he would haverelied onit, even if it hadnot been cited to him.2Resp. Exh. 44 is unproperlyincluded in the record.Although it wasreceived in evidence, the ruling receiving it was subsequently reversed.196 NLRB No. 57 SAN DIEGO WEB PRESSMENS'413At all times material herein, Clinton D. McKinnon,D. L. Smerdon and Triple Mac Corporation, d/b/aNorth ShoresSentinel, -hereincalled Sentinel, havebeen engaged in the publication of a newspaper in theSan Diegoarea.Sentinel annually derives gross reve-nues in excessof $1 million and subscribes to variousinterstate news service.Prior to on or about May 30, 1971, the Sentinel news-paper was printed by North Shores Publishing Corpo-ration, herein called North Shores, a related enterprise.Sentinel and North Shores are now, and each of themis, and at alltimes material herein have been, a personengagedin commerce or in an industry affecting com-mercewithin themeaning ofSection 8(b)(4)i) and(ii)(B) of the Act.With respect to the aboveallegations,Respondents, bytheir answer, admit only that "the Sentinel gross volume ofbusiness meetslegal and administrative jurisdictional re-quirements." In their first affirmative defense, the Respon-dents allegethat the Sentinel, North Shores PublishingCorporation, Publishers' Offset, Inc., and NTS Develop-ment Corporation, hereinafter referred to as NTS, "consti-tute one employer or joint employers" within the meaningof the Act 3 It appears from the record that NTS is a corpo-ration and that for the period from approximately Septem-ber 1970 to May 1, 1971, it operated the offset printing plantwhich Publishers' Offset is operating and has been operat-ing sinceMay 1, 1971.4II.THE LABOR ORGANIZATIONS INVOLVED HEREINAs is admitted by the Respondents,each of them is, andhas been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.District 50 is a labor organization within the meaning ofSections 2(5) and 8(b)(4)(C) of the Act .5III.THE UNFAIR LABOR PRACTICESA. Chronology of Events and Background InformationFor a number of years Sentinel has published a newspa-per called the North Shores Sentinel which,up to May 27,971, was printed by North Shores.As above indicated,Sentinel is a partnership composed of the following part-ners:ClintonMcKinnon,Denton Smerdon,and TripleMac Corporation.6North Shores was a letterpress printingcompany with a plant on Garnet Avenue in San Diegowhich ceased operations near the end of May 1971. Priorthereto,it carried out all of the mechanical work requiredin the printing of Sentinel'snewspaper.McKinnon waspresident of North Shores and owned- p1,800 shares thereofand Smerdon was secretary and owned the remaining 500shares.Sentinel's offices have been and are located in thesame building which was occupied by North Shores. For agood number of years, Respondents represented bargainingunits of various classifications of the employees of NorthShores engaged in the printing operations. (There is nothing3 This allegation is considered hereinbelow.4 The transfer of the printing plant is set forth in more detail hereinbelow.Although Respondents denied the allegation in the complaint that Dis-trict 50 is a labor organization within the meaning of Sec. 8(b)(4)(C) of theAct, it appears that there is no merit to this denial in view of its certificationby the Board as the bargaining representative of employees of NTS andsubsequently of Publishers'Offset,as set forth hereinbelow.6 A California corporation which is owned by McKinnon, his wife, andthree of his children.in the record with respect to the editorial operations ofSentinel).Respondents contend that Sentinel, North Shores, NTS,and Publishers' Offset are joint employersor a single em-ployer within the meaning of the Act. Of the abovemen-tioned four entities, only Publishers' Offset is a party to thisproceeding (by reason of its intervention herein). While itis noted that the record would support a finding that Senti-nel and North Shores could appropriately be consideredjoint employers or a single emp oyer,7 such a finding wouldbe of littlesignificanceas a matter of Respondents' defensesince,as stated hereinbelow, the record will not support afinding that they, together with NTS and Publishers Offset,or either of them, are joint employersor a singleemployer.In the latter part of 1969, Norman T. Seltzer, president ofNTS (whichis a SanDiego based investment corporationowned by Seltzer and his family), became interested in set-ting up an offset printingbusiness. In mid-October 1969,NTS retained McKinnon as a "consultant" to establish sucha business, as set forth in a letter agreement dated October15, 1969, from NTS and addressed to McKinnon.8Thereafter, on behalf of NTS, McKinnon found a plant-site on Convoy Street in San Diego (herein referred to as theConvoy Street plant), apparently arranged for a corporation(Broadmoor) owned by his sons to purchase the site anderect a building to house the plant, purchased the necessaryoffset printing equipment, and hired the keymanagerialeo le for NTS. NTS leased the building from Broadmoorandin the latter part of September 1970 it commencedprinting operations at said plant under the fictitious nameof "Publishers' Offset "9 It appears that about the same timeDistrict 50 organized the employees at the Convoy Streetplant. District 50 filed a petition seeking to represent a unitconsisting of all of the production and maintenance em-ployees of NTS at said plant. In September 1970 an electionwas conducted by the Board in said bargaining unit, and,on October 16, 1970, District 50 was certified by the Region-al Director as the exclusive bargaining representative for theaforesaid unit.In September or October 1970, Seltzer asked McKinnonto recommend a labor consultant and McKinnon recom-mended Norman E. Jones. Seltzer employed Jones to repre-sent NTS apparently to negotiate a labor agreement withDistrict 50 and instructed him to "touch base" with Mc-Kinnon, so that he (Seltzer) "could be assured that the7 Forexample, the operations of the twoentities were interrelated, they hadcommon managementand the letterhead used by North Shores apparentlywas also the letterhead of Sentinel (it contained both the name of the printingcompany and that of the newspaper) and thus they representedthemselvesto be joint enterprises or a singleenterprise.Said agreement reads as follows:N.T.S. Development Corporation will purchasecertain equipment toset up an offset printing plant operation.You have agreed to aid andassist us as a consultant in the setting up of this matter,and in returnfor this when thisplant isestablished,we agree that such plant willperformservicesfor any newspaper entity in which you have aninterestat our exact costof productionplus 10%in the event such work is movedinto our new plant within two years after we open.Furthermore,we agree that should we give a more favorable right toany comparableother person,you will be giventhe benefit of suchreduced rate,or in otherwords,that no one will receive more favoredtreatment.Our obligation to maintain these rates will cease five(5) years follow-ing the datein each caseeach newspaper entityismoved into our plant,and should there be anydiscontinuanceof ourservicesfor any entityafter we havefirst donework forthem for any reason whatsoever notour fault, then our obligationto maintain these ratesfor such entity shallthereupon cease.9 It should be noted thatthe namePublishers' Offset asused hereinafteris intendedto refer only to the corporation which, as aforementioned, tookover the operation of the Convoy Street plant on May 1, 1971. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract as submitted was a practical agreement." On orabout February 1, 1971, NTS and District 50 entered intoa collective-bargaining agreement for the aforementionedcertified unit.In addition to the above-outlined activities whichMc-Kinnon engaged in on behalfof NTS,McKinnon also as-sisted NTS in obtaining printing business and arranged thetransfer of the printing of the La Jolla Light-Journal to theNTS plant.Said newspaper is published by a corporation inwhich McKinnon owns 75 percent of the stock.In the early part of 1971,pursuant to discussions of vari-ous interested individuals,including McKinnon and Selt-zer, a corporation was formed,named Publishers'Offset,Inc., and on May 1, 1971, said corporation took over theoperation of the Convoy Streetprinting plant which hadbeen previously o rated byNTS underthe name of "Pub-lishers Offset.'10On or about May 1, 1971, NTS assignedits lease on the Convoy Street premises to Publishers'Offsetand leased its printing equipment to Publishers'Offset. OnMay 27,1971, pursuant to a petition to amend the certifica-tion of District 50, a decision and amendment of certifica-tion was issued by the Regional Director amending thecertification by changing the name of the employer fromNTS to Publishers'Offset.In October 1970, the board of directors of North Shoresdecided to dissolve the company which decision was appar-ently reaffirmed by it in January 1971. McKinnoncrediblytestified to the reasons for the decision as follows:A. We were faced with a press that had broken downseveral times during the past 12 months anddelayedthe delivery of our newspaper.Repairing the press isvery expensive.We had obsolete equipment in thecomposinroom,and in the stereotype department.We were faced with the unpleasant fact that either wewould have to build a brand new plant at a cost per-happs of a half million dollars or more, or find someother means of taking care of the printing work for theSentinel.Aftera lot of consideration,and my age of 65 and Mr.Smerdon's age of 63, we did not feel justified in goinginto debt to replace the plant.Furthermore,itwas indicated that our customers, ouradvertisers,were demanding or requesting very strong-ly more modem equipment in the way of offset print-ing, which would relieve them of engraving-the costof engravings,and also provide for them a better prod-uct.These factors considered,we simply felt-Mr. Smer-don and I-that as stockholders it would be wiser forus to wind up our affairs in North Shores PublishingCompanyand go out of business and let the Sentinelfind another place to print.(At thetime of the hearing North Shores Publishing Com-pany had been dissolved,its press had been sold for salvageand the composing room and stereotype equipment wasadvertised for sale)On January 4, 1971, North Shores,by letter, notified eachof the Respondents of the decision to dissolve the companyand cease its printing operations.Itwas indicated thatSentinel's newspaper would have to be printed at some oth-er plant and that it was not known when the decision wouldbe put into effect.On February 2, 1971, RayButler, presi-dent of Typographers, wrote a letter to R. R. Richardson,secretary-treasurer of the San Diego Imperial Counties Cen-tral Labor Council,in which he stated that he had beeninformed that there would be"changes" in the "NorthShores Sentinel operation"and that there is "a chance thatthe work will be moved to a plant onConvoyStreet ...under contract with United Mine Workers Dist.50."Healso stated as follows:We ask that the CentralLaborCouncil support theposition of San Diego Typographical Union Na. 221inour effortto maintain work controlledby Mr.McKinnonin composing rooms under contract withthe Typographi-cal Union,and so inform McKinnon of your action byletter. [Emphasis supplied.]Starting on February 23, 1971, there were meetings various-ly attendedby (onthe one hand)Richardson and represent-atives of one or all of the Respondents and (on the otherhand)eitherMcKinnon or Seltzer or both of them. Theparties introduced a considerable amount of testimony andevidence in the record with respect to these meetings andalso with respect to correspondence between them over aperiodof 5 or 6 months.The meetings and the correspon-dence, to a great extent,were concerned with the closindown of North Shores and the transfer of the printing ofSentinel's newspaper. (Certain details thereof and conclu-sions with respect thereto are set forth hereinbelow.)On May 27,1971, the three Respondents agreed that theywould work together"as a team on the common problem'of the closing down of North Shores' plant and transfer ofthe printinof Sentinel's newspaper to the Convoy Streetplant(of Publishers'Offset).On the morning of June 2,1971, Respondents conducted picketing at the premises ofPublishers'Offset with signs containing various legends:One legend was as follows:PUBLISHERS'OFFSETUNFAIRWEB PRESSMEN'SUNION NO. 48;STEREOTYPERS' UNION NO. 8210 The officers and stockholders of Publishers'Offset are as follows:Clinton McKinnon200 sharesNorman T.Seltzer350 sharesDavid Garfield250 sharesBill Pelcher(Pres.,until 6/12/71)150 sharesWilliam Evans50 sharesJ.B.David(pres.from 6/12/71)noneCharlesHawkins (VP)noneLeah K. Dondero(sec.-treas.)noneIn addition,$100,000 in cash was loaned to Publishers'Offset,as part of itsinitial capitalization,by the following individuals-Norman T.Seltzer$15,000David Garfield15,000William Evans10,000Clinton McKinnon10,000Denton Smerdon20,000Bill Pelcher10,000La Jolla Publishing,Inc.20,000A second legendwas asfollows:SAN DIEGO TYPOGRAPHICAL UNION NO. 221A third legendwas as follows:PUBLISHERS'OFFSETDOES NOT PAYTHE PREVAILINGWAGESOF THE INDUSTRYThe above-described signs were withdrawn toward the endof the morning,and thereafter,until July 7, the picketing atPublishers'Offset was conducted with signs reading: SAN DIEGO WEB PRESSMENS'415NORTH SHORES SENTINELUNFAIRSANCTIONED BY THE CENTRAL LABORCOUNCILIt was stipulated by the parties that by reason of the picket-ing certain deliveries were not made to Publishers' Offset bynormal suppliers of that Company. The picketing ceased onJuly 7 when the United States District Court enjoined saidaction.THE ISSUESIt is alleged in the complaint that Respondents engagedin conduct violative of Section 8(b)(4)(i) and (ii)(B) and (C)of the Act."The General Counsel contends that the record will sus-tain findingsthat Publishers' Offset is a neutral employer inRespondents' labor disputes with the primary employer(Sentineland/of North Shores); that the Respondents'picketing of Publishers' Offset "induced or encouraged" itsemployees within the meaning of Section 8(b)(4)(i) of theAct; that said picketing "threatened, coerced and re-strained" Publishers' Offset within the meaning of Section8(b)(4)(ii) of the Act; that objects of the picketing were toforce or require Publishers' objects toceasedoing businesswithSentinel andPublishers' Offset's suppliers to ceasedoing business with it, within themeaning ofSection8(b)4)(B) of the Act; and that a further object of the picket-ing was to force or require Publishers' Offset to recognizeor bargain with the Respondents as representatives of itsemployees despite the fact that District 50 had been certi-fied as a representative of said employees within themeaningof Section 8(b)(4)(C) of the Act.On the other hand, Respondents contend that Publishers'Offset is not a neutral employer. In support of said conten-tion, they argue that the record will support a finding thatPublishers' Offset,Sentinel,North Shores, and NTS are asingle employer or joint employers, and, alternatively, thatPublishers'Offset is an "ally" of Sentinel and North Shores(a singleor joint employer) by reason of the fact that inprinting Sentinelnewspaper it was doing "struck work."Respondentsfurther contend, in effect, that their solepurpose in picketing was to publicize the unfair labor prac-tices of North Shores andSentinel(as a singleor jointThe pertinent parts of said section ofthe Act areas follows:8(b) It shall be an unfairlabor practice for a labororganization or itsagents ...4(i) to engage in, or to induce or encourageany individual employed byany person engaged in commerceor in an industry affecting com-merce to engage in, a strike or a refusal in the courseof his employ-ment to use,manufacture,process, transport,or otherwisehandle orwork on anygoods,articles,materials,or commodities or to performany services;(ii) to threaten,coerce,or restrainany personengagedin commerce orin an industry affecting commerce,where in either casean objectthereof is:(B) forcing or requiring any person to cease using,selling,handling,transporting,or otherwise dealing in theproducts of any other pro-ducer,processor,or manufacturer,or to cease doing businesswith anyother person,or forcing or requiringany other employer torecognizeor bargainwith a labororganization as the representative of his em-ployees unless such labor organization has been certified as the repre-sentative of such employees under theprovisionsof Section 9 ...(C) forcingor requiringany employerto recognizeor bargain with aparticular labor organization as the representativeof his employees ifanother labor organization has been certified as the representative ofsuch employees under the provisions of Section 9 ....employer) and that they did not have as an object of theirpicketing to force or require Publishers' Offset torecognizeor bargain with them as representatives of its empployees.Further, the Respondents attempted to contend that Dis-trict 50 had not been validly certified as the representativeof Publishers' Offset. However, the Respondents were notpermitted to litigate this contention in this Se sizeexcept to introduce evidence with respect to the size of thebargaining unit at the time of the election (September 1970)and at the time of the picketing (June and July 1971).As to the issue of whether Publishers' Offset is a neutralemployer, the Respondents contend that by reason of Mc-Kinnon's activities on behalf of NTS, his direct and indirectfinancial interest in Publishers' Offset and the authority heexercised with respect to their labor policies, Publishers'Offset, together with NTS, Sentinel and North Shores,should be consideredas a singleemployer or that the fourshould be considered as joint employers.As stated hereinabove, NTS, which operated the ConvoyStreet plant under the name of Publishers' Offset, transfer-red the operations of said plant, on May 1, 1971, to a newlyformed corporation named Publishers Offset, Inc., by as-signing to said corporation its lease of the premises and byleasing its equipment to said corporation. It appears thatNTS is, and was, intended to be solely an investment com-pany (rather than an operator of any enterprise) and that ithad other interests besides its interest in the Convoy Streetplant. Therefore, in order to rid itself of the operating func-tions and to enable McKinnon and others to invest in theoperation of the Convoy Street plant, the new corporationwas formed. There was no material change in the operatingpersonnel, and it is apparent that Publishers' Offset was notan "arms length purchaser" as successor to NTS with re-spect to the operation of the Convoy Street plant. However,it does not appear appropriate to conclude that Sentinel andNorth Shores are a single employer or joint employers withPublishers' Offset (as successorto NTS).While McKinnon did play a key role, as a "consultant,"in obtaining the Convoy Street plantpremises, the equip-ment, and the key managerial employees of NTS, it appearsas presi-dent of NTS. While McKinnon was consulted from time totime by Jones, who, as labor consultant for NTS, negotiatedits labor contract with District 50, it does not appear appro-priate to conclude that McKinnon dictated the labor rela-tions policies of NTS. It is further found that McKinnon didnot, either directly or indirectly, have any financialinterest12 It appearsthat the basisfor thiscontention is the substance of an 8(a)(2)charge filedby theRespondentsin Case 21-CA-1091 on June21, 1971. Italso appears that said charge was dismissedby theRegional Director andsaid dismissal was appealedto the General Counsel.It further appears thatthe GeneralCounsel deferredaction upon the appeal pending the dispositionof this proceeding.Aside fromthe questionof whetheror not it is appropriateto litigatethe validityof a certification in a collateral proceeding such as thisand from the question of the appropriateness of raisingmatters by way ofdefense which were the subject of a chargethat hasnot been found meritori-ous, it appears that the 8(a)(2) charge,even if it were meritorious, cannotconstitute a defense in this proceeding, since said charge was filed more than6 months after the certification and the conduct engaged in by Publishers'Offset or NTS subsequentto the certification(within the10(b) period) couldnot have affectedthe validityof the certification and would,therefore, notconstitute a defense in this proceeding.LawrenceTypographical Union No.570,158 NLRB 1332,1340.In comparable cases arising under Sec. 8(b)(7XA)of the Act,the Board has refused to permit unions charged with picketingviolationsto invokeas a defensethe invalidityof an incumbent union's initialrecognition in circumstances where Sec.10(b) would have precluded a directchallenge to the legality of such recognition.Roman StoneCo.,153 NLRB659;Blue DiamondCoal Co.,166 NLRB271, enf.sub nom.N.L.R.B. v.District30,Mine Workers of America,422 F.2d 115 (C.A. 6), cert.denied 398U.S. 959. 416DECISIONSOF NATIONAL LABOR RELATIONS BOARDinNTS, and that he had no control over its operationsexcept in anadvisory capacity. Also, it is noted that therewas no businessrelationshipbetween Sentineland NorthShores,on the one hand, and NTS on the other. It is furthernoted that North Shores' operationsconsistedprincipally ofprinting Sentinel'snewspaper,whereas itappears that Pub-lishers'Offset hada considerable amount ofother printingafterMay 29, 1971. (Itwas notuntilMay 29or 30, 1971, thatPublishers' Offsetcommencedprinting Sentinel'snewspa-per.) WhileMcKinnondid acquirean interestin Publishers'Offset it was aminority interest and he had no voice in itsmanagement except asa member of its board of directors.Itdoes not appear, in thecircumstances, that it can besaid that Sentineland NorthShores are single orjoint em-ployers with NTS and lubsequently Publishers' Ofset, sinceitdoes not appearthat their operationsweresufficientlyintegrated and commonly owned and controlled to warrantsuch a finding.Los Angeles Newspaper Guild (Hearst Corpo-ration),185 NLRB No. 25, enfd. 443 F.2d 1173 (C.A. 9);MiamiNewspaper PrintingPressmanLocal No. 46 (KnightNewspapers, Inc.),138 NLRB 1346, enfd. 322 F.2d 405 (CA.D.C.)An additionalargumentadvanced by the Respondents inopposing a findingthat Publishers'Offset is a ' neutral em-ployer" is that Publishers' Offsetisan"ally" of NorthShores and Sentinel because it was doing"struck work" inprinting Sentinel's newspaper.It cannotbe said that byprinting Sentinel's newspaper,Publishers' Offset was doinwork which would havebeen performedby employees ofNorth Shoresbut for a strike against thatCompany. Theprintingof said newspaperby Publishers' Offset did notcommence until afterthe decision to close down the opera-tions of NorthShores and dissolvethe company was putinto effect at the endof Ma'.Said printingwork was notcontracted out to PublishersOffsetin order toovercomethe effect of a strikeof North Shores'employees.The print-ing of Sentinel's newspaper cannot, in the circumstances, beequated with"struckwork" and it would be inappropriateto conclude that Publishers'Offset becamean 'ally" ofNorth Shoresand Sentinelby reasonof itsacceptance of theworkof printing Sentinel'snewspaper.Warehouse UnionLocal 6 (Hershey Chocolate Corporation),153 NLRB 1051.It isconcludedthat Publishers'Offsetis a "neutral em-ployer"inRespondents' labor disputewith Sentinel andNorth Shores.It is well establishedthat picketing for a proscribed objectconstitutes "inducement or encouragement" of individualswithin the meaning of Section 8(b)(4Xi)and "coercing orrestraining"of persons within the meaningof Section8(bx4Xii).In addition,the recordclearly demonstrates thatthe Respondents were,by their picketing,attempting toinduce or encourage employees of Publishers'Offset towithhold theirservices from theiremployer. Shortly prior tothe picketing,RespondentUnion (Typographers)sent a let-ter to employees of Publishers'Offseturging them to quittheir jobs (and join theTypographers Union).Similar lettersweresent bythe other two RespondentUnions during thecourse of the picketing.The recordalso clearly demon-strates that thepicketing coerced and restrainedPublishers'Offset,not only by the aforementionedinducement andencouragement of its employees,but also caused some ofthe suppliers of Publishers'Offset to cease their normaldeliveriesto that Company.In the course of the hearing,Respondents asserted thatNorth Shores and Sentinelhad committed various unfairlabor practiceswhich were made the subject matter ofchargesfiled bysaid Unions in Cases21-CA-10037 and21-CA-10041 (1-2).13 Asaforementioned,Respondents in-troduced a considerable amount of testimony and evidenceinto the record of the meetings and correspondence over aperiod of 5 or 6 months after the decision to eventually closedown North Shores was communicated to the Respondents.Itwas ruled that such testimony and evidence would bereceived, not for the purpose of determining whether therewere unfair labor practices committed by North Shores andSentinel as alleged in the aforementioned charges,but mere-ly for the purpose of demonstrating whether or not the soleobject of the picketinwas to ublicize said alleged unfairlabor practices. The General Counsel also introduced suchtestimony and evidence in the record to support the allega-tions in the complaint as to the objects of the picketing (toforce or require Publishers' Offset to cease doing businesswith Sentinel and to obtain recognition by Publishers' Off-set as bargaining representatives of its employees).The record discloses that after Respondents becameaware of the decision to close down North Shores' opera-tions they, through their representatives and through Rich-ardson,lattempted to accomplish one of severalalternatives, including: (1) abandonment of the decision toclose down North Shores and to obtain the continuation byNorth Shores of its printingof Sentinel's newspaper; (2) atransfer of the printing of the newspaper to a shop in whichthe employees were represented by the Respondent Unions;and (3) the hiring by Publishers' Offset of the employees ofNorth Shores (whom they represented and who had losttheir jobs by the closing down of North Shores' plant). Inaddition, they attempted to destroy District 50's "foothold"as a labor organization in the San Diego area by its repre-sentation of Publishers' Offset employees, as evidenced bythe credited testimony of McKinnon and Seltzer to state-ments made to them with respect to continuing recognitionof District 50.It is concluded the Respondents had as objects of theirpicketing forcing or requiring Publishers'Offsetto ceasedoing business with Sentinel,and forcing or requiring Pub-lishers'Offset's suppliers to cease doing business with it. Itis further concluded that said picketing violated Section8(bX4)(i) and (ii)(B) of the Act.As to the question of whether said picketing also violatedSection 8(b)(4)(i)and (ii)(C) of the Actthe following issuesmust be resolved:whether or not Respondents'picketinghad as an object that of obtaining their recognition by Pub-lishers'Offset as the bargaining representatives of saidCompany's employees, and whether District 50 had beencertified as the bargaining representative of said employees.With respect to the latter issue,there is no dispute that theRegional Director did certify District 50 after an electionheld by the Board for the bargaining unit of the employeesof Publishers' Offset.15 As above stated, the Respondents13The charges in said cases were dismissedby theRegional Director andhis action in dismissing said charges was appealed to the General Counsel.Action onthe said appeal was deferred pending disposition of this proceed-ing.Respondents argue that they are not bound by any statements made byRichardson,that he was only acting in hiscapacity of Secretary of theCentral LaborCouncil.Richardson was called in by Respondents to inter-cede with McKinnon and Seltzer with respect to the closing down of NorthShores and the transfer of the punting of Sentinel's newspaper to NTS.Furthermore,representatives of Respondent were silent and did not disavowhis statements which were made in their presence.In the circumstances, itappears appropriate to find that he was speaking on their behalf and thattheytacitly approvedthis statements.Yuba,Sutter& ColusaCountiesBuilding &ConstructionTrades Council, AFL-CIO,et at.,189 NLRBNo. 70, TXD.Consequently, Richardson's statements as well as the conduct of Respon-dents were considered in determining whether any of Respondents'objectsin picketing were proscribedby the Act (Sec.8(bx4XB), and (C), and (7XB)).picketingAs noted hereinabove,the certification of District 50 as representative SAN DIEGO WEB PRFSSMFNS'417were not permitted to litigate the validity of said certifica-tion in this proceeding,and, furthermore,as noted hereina-bove,any unfair labor practices of NTS,Publishers'Offset'spredecessor,which might have affected the validity of theelection upon which the certification was based would haveoccurred beyond the 10(b) period and, therefore,cannot beraised as a defense in this proceeding.16Respondent also attempted to attack the validity of theelection and the resulting certification on the ground thatthe size of the unit at the time of the aforementioned elec-tion(September 1970) was approximately 14 or 15 and thatat the time of the picketing it was approximately 56 (in Juneof 1971).Based on the size of the bargaining unit at the timeof the election as compared to its size at the time of thepicketing(at the time of the election less than 30 percent ofthe bar aining unit complement at the time of the picket-ing), Respondents arguethat the election was not valid andrely in support of this contention on theGeneral ExtrusionRule,121 NLRB 1165.As Respondents point out in theirbriefs, said rule applies to the issue of whether an existingcontract will bar an election.17The above rule relied uponby the Respondents is patently not applicable to this caseand the Trial Examiner is of the opinion that there is nobasis for extending such a rule to a situation where thecomplement of the bargaining unit at the time of election(upon which the certification is based)is less than 30 per-cent of the complement of the bargaining unit at the timepicketingoccurs.It is, therefore,concluded that there is no basis for findingthat either the election of District 50 or its resulting certifi-cation as the bargaining representative of the employees ofNTS (and subsequently Publishers'Offset)was mvalld.There remains the issue of whether or not the Respondentshad as an object of their picketing obtaining recognition fromPublishers'Offset as thebargainmg representatives of variousclassifications of its employees.Based on the undisputed testi-mony and evidence in the record and the credited testimonyof Seltzer and McKinnon it is found that Respondents wereseeking, among other things,to have Sentinel's newspaperpublished at a printing shop whose employees were repre-sented by them or, if it were printed at the Convoy Street lantof Publishers'Offset,to have its employees members ofptheirrespective union.Prior to the picketing, Respondents(eitherdirectly or through Richardson)expressed their deep concernthat District 50 continued as the bargaining representative ofsaid employees,and indicated that they would-haveno oif ec-tions to Sentinel's newspaper being panted at said plant theemployees were represented by them.18of the employees of NTS was amended to change the name of theemployerto Publishers'Offset.16 Fn. 12, supra.17The rule,to quote Respondents'brief,is that "a contract will bar anelection only if at least 30 percent of the complement at the time of thehearing had been employed at the time the contract was executed,and50percent of the job classifications in existence at the time of the hearing werein existence at the time the contract was executed."is The following two excerpts of credited testimony of Seltzer and Mc-Kinnon are some of the portions of the record which support these findings.Seltzer testified(with respect to a meeting in March 1971 at which he,McKinnon,and representatives of Respondents were present)as follows:A. It was stated to me by Mr. Richardson,and again by the otherrepresentative of labor present, that theywere very upset and unhappythat the printing plant at 5060ConvoyStreet had been organized byDistrict 50.They stated that as far as they were concerned Distract 50 was not alegitimate Union,and that we were not duly and properly organized byFurthermore, as found hereinabove,just prior to the pick-eting and during the course of the picketing, Respondentwrote letters to employees of Publishers' Offset which, ineffect, stated that their bargaining representative District 50had obtained unsatisfactory terms and conditions of employ-ment for them and urged them to quit their jobs and becomemembers of the respective-Respondent Unions.In view of the above findings and based on the circum-stances inthis case it is inferred that Respondents had, asan object of their picketing, recognition by Publishers' Off-set as the bargaining representatives of its employees ifSentinel's newspaper were to be continued to be printed atPublishers' Offset plant. Consuently, it is concluded thatRespondent violated Section 8(4)(i) and (ii)(C) of the Actby pl cketing Publishers' Offset from June 2, 1971, to July 7,It is further alleged in the complaint that picketing en-gaged in by Respondent was violative of Section 8(b)(7)(B)of the Act. 9 As found hereinabove, Respondent did picketPublishers' Offset between June 2 and July 7,1971; Respon-dent did have as an object of said picketing forcing orrequiring Publishers' Offset to recognize them as represent-atives of its employees; and there is no basis for finding thatthe election (in September 1970 which was less than 12months prior to the picketing) of District 50 as the bargain-ing representative of the employees of NTS (who subse-quent[y became employees of Publishers' Offset) wasinvalid. It is undisputed that none of the Respondents was,them;that isto say, District 50.Theyadvised usto walk awayfrom our contract.It was then stated tome in the presenceof Mr.McKinnon and in thepresenceof Mr.Butler and in the presenceof Mr. Richardson that wewould be inall kindsof trouble if we did not get rid of District 50.Taw. EXAMINERWho said this?THE WnNassMr. Richardson said this.McKinnontestified (with respect to a subsequentmeetingin April at whichhe and Seltzer were present as well as representatives of the Respondents)as follows:A. Mr. Richardsonagain reiteratedhis deepconcern about District50 being in San Diego-thathe felt that it was a renegade union, thatit certainlywas nota member of the Central Labor Council, that it hada reputation for being a raider union,and thatthey simplywere notgoing tohaveit in San DiegoCounty or the Cityof San Diego;and thatthey would stop at noend to getit outof San Diego:and that if NTSdid not cooperate in that endeavor that NTS would be placed upon theunfair list,with unpleasant results.After that he excusedhimself andwent over to another table, wherehe had another engagement he said.Thereafter,Mr. Seltzerand Mr.Butler and some of the others inattendance discussed the consequences of District 50, and the fact thatthe ITU andthe Stereotypers and the Pressmen all felt thatthey shouldbe the representativesat the NTS plant, and were very unhappy thattheyweren't,and that there could be nopeace as far asNTS went ifsome steps weren't taken to correct thesituation.19 Sec.8(bx7)(B)provides,inter alga,as follows.8(b) It shall be an unfair labor practicefor a labororganization or itsagents ...s(7) to picket or cause to be picketed,or threaten to picket or cause tobe picketed,any employer where an object thereof is forcing or requir-ing an employer to recognize or bargain with a labor organization asthe representative of his employees,or forcing or requiring the em-ployees of an employer to accept or select such labor organization astheir collective bargaining representative, unless such labor organiza-tion is currently certified as the representative of such employees:a(B) where within the preceding twelve months a valid election underSection 9(c) of this Act has been conducted .... 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the time of the picketing, currently certified as a bargain-mg representative of Publishers' Offset employees. Conse-quently, it is concluded that by picketing Publishers' Offset,as above stated, Respondents violated ection 8(b)(7)(B) ofthe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondents set forth insection III, above, occurring in connection with the opera-tions of the Employer (Publishers' Offset, Inc.) described insection 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYIt having been found that the Respondents have engagedin certain unfair labor practices, it will be recommendedthat Respondents be ordered to cease and desist therefromand take certain affirmative action deemed necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondents violated Section 8(b)(4)(i)and (ii)(B) ofthe Act by their picketingof Publishers'Offset,Inc., fromJune 2 to July 7,1971, with an object of forcing and requir-ing Publishers'Offset,Inc., to cease doing business withNorth Shores Sentinel and to force the suppliers of Pub-lishers' Offset,Inc., to cease doing business with said Com-pRespondents violated Section 8(bX4Xi)and (ii)(C) ofthe Act by their picketing of Publishers'Offset,Inc., be-tween June 2 and July 7,1971, with an object of forcing orrequiring Publishers'Offset,Inc., to recognize or bargainwith them as representatives of its employees despite thefact that International Union of District 50, Allied & Tech-nicalWorkers of the U.S. and Canada,had been certifiedas the representative of said employees.3.Respondents violated Section 8(b)(7)(B)of the Act bypicketing Publishers'Offset, Inc., from June2 to July 7,1971, with an object of forcing or requiring Publishers' Off-set, Inc.,to recognize or bargain with them as representa-tives of its employees despite the fact that a valid electionamong said employees had been held within the preceedmg12 months in which election District 50 had established itsma Urity representation.pon the foregoing findings of fact,conclusions of law,and the entire record in this case,and pursuant to Section10(c) of the Act,Ihereby issue the following recom-mended:20with it.(b) Picketing,causing to be picketed,or threatening topicket Publishers'Offset,Inc., where an object thereof is toforce or require Publishers'Offset,Inc., to recognize orbargain with them,or any of them,as the representatives orrepresentative of its employees,when International Unionof District50,Allied TechnicalWorkers of the U.S. andCanada,or another labor organization,has been certified asthe representative of said employees.(c) Picketing,causing to be picketed,or threatening topicket Publishers'Offset,Inc., where an object thereof is toforce or require said Company to recognize or bargain withthem,or any of them,as the representatives or representa-tive of its employees when within the preceding 12 monthsa valid election under Section 9(c) of the Act has beenconducted which Respondents did not win.2. Take the following affirmative action which is deemednecessary to effectuate the policiesof the Act:(a) Post in their respective business offices and meetinghalls copies of the attached notice marked"Appendix."Copies of said notice,on forms providedby theRegionalDirectorfor Region 21, shall,after being duly signed byofficial representatives of the Respondents,be posted by theRespondents immediatelyupon receipt thereof, and bemaintainedby them for60 consecutive days thereafter, inconspicious places,including all places where notices totheirmembers are customarily posted.Reasonable stepsshallbe taken bythe Respondents to insure that said noticesare not altered,defaced,or covered by any other material.(b)Mail to the Regional Director for Region 21 signedcopies of the aforementioned notice for posting by Pub-lishers' Offset,Inc., if it be willing,inplaces where noticesto its employees are customarily posted.Copies of said no-tice, to be furnishedby theRegionalDirectorfor Region 21,shall, after being signedby Respondents,as indicated, beforthwith returned to the Regional Director for dispositionby him.(c)Notify theRegional Director,Region 21,in writing,within 20 days from the receipt of thisDecision,what stepstheyhave taken to comply herewith 2220 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.21 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."22 In the event that this Recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 21,in writing, within 20 days from the dateof this Order,what steps the Respondents have taken to comply herewith."ORDERRespondents, San Diego Newspaper Web Pressmen'sUnion No. 48, San Diego Typographical Union No. 221,and SanDiego Stereotypers' Umon No. 82, their officers,agents, and representatives, shall:1.Cease and desist from:(a) Picketing, causing to be picketed, or threatening topicket Publishers' Offset, Inc., where an object thereof is toForce or, require Publishers' Offset, Inc., to cease doing busi-nesswith North Shores Sentinel or to force or require sup-pliers of Publishers' Offset, Inc., to cease doing businessAPPENDIXNOTICE TOMEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket, cause to be picketed, or threatento picket Publishers' Offset, Inc., where an object there-of is to force or require Publishers' Offset, Inc., to cease SAN DIEGO WEB PRESSMENS'doing business with North Shores Sentinel or to forceor require suppliers of Publishers' Offset, Inc., to ceasedoing businesswith it.WE WILL NOT picket, cause to be p'cketed, or threatento picket Publishers' Offset, Inc., where an object there-of is to force or require Publishers' Offset, Inc., torecognizeor bargain with us, or any of us, as the repre-sentatives or representative of its employees, when In-ternational Union of District 50, Allied & TechnicalWorkers of the U.S. and Canada, or another labororganization,has been certified as the representative ofsaid employees.WE WILL NOT picket, cause to be picketed, or threatento picket Publishers' Offset, Inc., where an object there-of is to force or require said Company to recognize orbargain with us, or any of us, as the representatives orrepresentative of its employees where within the pre-ceding 12 months a valid election under Section 9(c) ofthe Act has been conducted which we did not win.SAN DIEGO NEWSPAPER WEBPRESSMEN'SUNION No 48(Labor Organization)DatedBy(Representative)(Title)DatedByDatedBy419SAN DIEGO TYPOGRAPHICAL UNIONNo 221(Labor Organization)(Representative)(Title)SAN DIEGO STEREOTYPERS' UNIONNo 82(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Eastern Columbia Building, 849South Broadway, Los Angeles, California 90014, Telephone213-688-5229.